Grace, J.
(dissenting). Section 4352, Comp. Laws 1913, provides: ■“Libel is a false and unprivileged publication, by writing, printing, picture, effigy or other fixed representation to the eye, which exposes any person to hatred, contempt, ridicule, or obloquy, or-which causes *578him to he shunned or avoided, or which has a tendency to injure him in his occupation
This section sets forth the elements that constitute libel. Unless all these elements are alleged in the complaint, no libel is shown to have occurred. "What is written or printed of one may be false; but, if it has not exposed him to hatred, contempt, ridicule, or obloquy, or caused Trim to be shunned or avoided, or has no tendency to injure him in his. occupation, under the statute, there is no cause of libel alleged.
These elements of libel must be alleged in order to state a cause of action, just as in an information charging a crime, the elements of the crime must be alleged in order to legally charge its commission, such as the intent to commit the crime, the acts constituting it, and the injury, if any, resulting therefrom, etc.
Unless these elements are present, there is no libel. There is nothing to show an invasion of a personal right. There is no allegation of injury to support the recovery of any damages; and it must be clear, if there is no injury, there is no damage.
The complaint in this case states none of the elements of libel, as defined by our statute, excepting’ that the publication was false. This, standing alone, is entirely insufficient to state a cause of action.
The complaint, for another reason, states no cause of action. Section 9652, Comp. Laws 1913, is fully set out in the majority opinion. It requires, before any suit can be brought against a newspaper, other than the libel of or concerning a female, that the party aggrieved must, at least three days before filing the complaint, serve notice on the publisher of such newspaper, at the principal office of its publication, specifying the statement alleged to be false and defamatory; in other words, serving a notice demanding the retraction of the matter claimed to be libelous. No such notice was served in this case, in the manner required by law.
For this reason, the complaint does not state a cause of action. There1 is no allegation showing any attempt to comply with that statute, so that the rule of liberal construction of a pleading might apply.
The section referred to is all inclusive; it includes each one of all and every suit. It says, “Before any suit” — that means every suit. The word we are to legally define and construe is the word “any.” 'It has been construed in the following cases, to mean what we have above *579stated: Hopkins v. Sanders, 172 Mich. 227, 137 N. W. 709; Garrison v. Perkins, 137 Ga. 744, 74 S. E. 541; James v. State, — Okla. Crim. Rep. —, 33 L.R.A.(N.S.) 827, 113 Pac. 226.
There is no cause of action stated in the complaint, for any kind of damages, including nominal damages.-
The order overruling the demurrer was erroneous. It should be reversed and the case remanded, with an order to dismiss the same without prejudice to the plaintiff, to bring another action for damages for the alleged libel.